Citation Nr: 1121226	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  09-28 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969, including service in Vietnam from February 1968 to May 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the RO in St. Petersburg, Florida that denied service connection for PTSD.  The Veteran timely appealed.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the evidence supports a finding that the Veteran currently has PTSD with a depressive disorder resulting from combat service in Vietnam.


CONCLUSION OF LAW

PTSD with a depressive disorder was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), (f) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

In view of the Board's favorable decision in this appeal for service connection for PTSD, further assistance is unnecessary to aid the Veteran in substantiating his claim.  

II.  Analysis 

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time.  38 U.S.C.A. § 1111.  Here, the Veteran's induction examination is not of record; the Veteran is presumed sound.

For the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic".  38 C.F.R. § 3.303 (2010).  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Moreover, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

In this case, the Veteran stated that he was first diagnosed with PTSD by a private psychologist in June 2008.  The psychologist associated the Veteran's PTSD with his combat service in Vietnam.

Service connection for PTSD requires a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (1994) (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f). 

Service treatment records document the Veteran's shell fragment wounds of his right forearm during a mortar attack in May 1968.  There was neither artery nor nerve involvement; debridement and general surgery were required.

Here, the Veteran participated in combat and was awarded a Combat Infantryman Badge and a Purple Heart.  In the case of a Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of the VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  

In June 2008, the Veteran's private treating psychologist reported that the Veteran described symptoms consistent with the presence of PTSD and depression.  The Veteran denied any prior history of psychological evaluations or treatment.  He reported encountering some difficulties with civilians post-service, and described a pattern of physical fighting.  The Veteran noted frustrations related to the ongoing war in Iraq, and described periods of moodiness and marked social isolation for periods of two or three days.  Current symptoms included experiencing recurrent intrusive thoughts about being wounded, recurrent nightmares, and flashbacks.  The Veteran avoided thoughts, feelings, conversations, activities, places, and people associated with his traumatic experiences.  The psychologist also noted marked problems with insomnia, severe troubles with irritability and angry outbursts, concentration problems, hypervigilance, and exaggerated startle responses.  A depressive disorder was associated with his PTSD.    

Following mental status examination, the psychologist noted a pattern of inconsistent responding on the Personality Assessment Inventory (PAI).  Axis I diagnoses were PTSD and depressive disorder, not otherwise specified.  
 
During a September 2008 VA examination, the Veteran reported feeling depressed and not sleeping well.  He reported a depressed mood, which lasted two or three days, with social withdrawal; anhedonia; sleep impairment; and decreased frustration tolerance.  The Veteran reported his combat experience in Vietnam, and reported his right forearm combat wound.  The examiner noted an intercurrent stressor as the Veteran's renal cancer diagnosis and treatment, which contributed to his depression.  The examiner also commented that the Veteran's retirement may have also contributed to changes in mood, due to deteriorated health and pain complaints.

Following mental status examination, the examiner noted that the Veteran's recent memory was mildly impaired.  His PTSD stressor was combat experience, with recurrent and intrusive distressing recollections.  The Missississippi Scale was 102 for combat-related PTSD, and the Clinician Administered PTSD Scale (CAPS) was not significant for PTSD.  While the examiner noted that the Veteran's combat exposure met the DSM-IV stressor criterion for PTSD, the examiner opined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  The Axis I diagnosis was depressive disorder, not otherwise specified.  The examiner reasoned that the Veteran's depressed mood was related to health factors and difficulty adjusting to retirement, and that results of the Mississippi Scale and CAPS testing did not support a diagnosis of PTSD.  The examiner also reviewed the June 2008 psychologist's evaluation, and indicated that the PAI was not a recommended assessment tool for diagnosing PTSD and did not concur with the results.

In July 2010, VA amended its adjudication regulations regarding claims for service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor.  The amendment eliminates the requirement of evidence corroborating the occurrence of claimed in-service stressors related to the Veteran's fear of hostile military or terrorist activity, and provides that the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 75 Fed. Reg. 39,843 (July 13, 2010).  In this case, however, the underlying question is not whether the claimed in-service stressor occurred, but rather whether there is a current diagnosis of PTSD.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board notes that the June 2008 psychologist had implied that VA had already assessed the Veteran with a diagnosis of PTSD evaluated as 30 percent disabling, which is incorrect.  Here, the evidence is clear that the Veteran was exposed to combat in Vietnam and that he suffered a shell fragment wound to his right forearm; and suggests that he described current symptoms consistent with PTSD and depression.  As noted above, the Veteran is competent to testify on the severity or frequency of his recurrent intrusive thoughts and depression, and his descriptions are sufficiently credible.  

The Board also notes that the September 2008 VA examiner considered an "intercurrent stressor" as contributing to the Veteran's current depressive disorder, and indicated that the evidence was insufficient to render an Axis I diagnosis of PTSD.

When considering the conflicting medical opinions, the Board finds that the evidence is in relative equipoise.  Considering the nature of the disability, the Veteran's consistent lay statements of recurrent intrusive thoughts and depression, and resolving all doubt in the Veteran's favor, the Board concludes that the criteria for service connection for PTSD with a depressive disorder are met.  See 38 C.F.R. § 3.102 (2010).  

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). 



ORDER

Service connection for PTSD with a depressive disorder is granted.




____________________________________________
PAUL S. RUBIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


